DETAILED ACTION
1. Claims 1-20 are pending.  Claims 1-20 are considered in this Office action.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 7/24/2019 and 5/18/2020 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. The initialed and dated copy of Applicant’s IDS form 1449 are attached to the instant Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4. Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The limitations and steps described in Claim 1 are generally performing a method comprising: identifying, a keep-separate attribute, associated with a first inmate profile and a second inmate profile, the keep-separate attribute violated by schedule data associated with the first inmate profile and the second inmate profile (Collected/Received/Analyzed Information; a Mental Process and Organizing Information, a Certain Method of Organizing  nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Mental Process and Organizing and Tracking information. For example, separating various inmates with different backgrounds and profiles with schedules that allow for them to be separated encompasses what a prison warden does with inmates who may be confrontational with each other by giving them separate schedules at the prison. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Further, as described above, these process recite limitations for organizing information, a “Method of Organizing Human Activity”. Accordingly, the claim recites an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Applicant’s Specification writes:
[0100]Moreover, an embodiment may be implemented as a computer-readable storage medium having computer readable code stored thereon for programming a computer (e.g., comprising a processor) to perform a method as described and claimed herein. Examples of such computer-readable storage mediums include, but are not limited to, a hard disk, a CD-ROM, an optical storage device, a magnetic storage device, a ROM (Read Only Memory), a PROM (Programmable Read Only Memory), an EPROM (Erasable Programmable Read Only Memory), an EEPROM (Electrically Erasable Programmable Read Only Memory) and a Flash memory. Further, it is expected that one of ordinary skill, notwithstanding possibly significant effort and many design choices motivated by, for example, available time, current technology, and economic considerations, when guided by the concepts and principles disclosed herein will be readily capable of generating such software instructions and programs and ICs with minimal experimentation.


Independent claims 11 also contain the identified abstract ideas above, with the additional elements of a device and controller, which are highly generalized as per Applicant’s specification as above when considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Dependent claims 4 and 14 describe identifying, a plurality of keep-separate attributes associated with the first inmate profile and the second inmate profile as being violated by the schedule data (Analyzing Information; a Mental Process and Organizing Information, a Certain Method of Organizing Human Activity), the plurality of keep-separate attributes including the keep-separate attribute, each of the plurality of keep-separate attributes associated with respective keep-separate rules (Processing Information; a Mental Process and Organizing Information, a Certain Method of 
Dependent claims 9 and 19 describe transmitting the notification of the keep-separate attribute associated with implementing the schedule data comprises: generating, the notification to indicate applying one or more spatio-temporal constraints to the schedule data (Transmitting Information; a Mental Process and Organizing Information, a Certain Method of Organizing Human Activity); and transmitting, using the notification to associated with one or more correctional officers enforcing the schedule data (Transmitting Information; a Mental Process and Organizing Information, a Certain Method of Organizing Human Activity); ) which are all part of the abstract ideas presented, with no additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above. 
Claims 2-3, 5-8, 10, 12-13, 15-18 and 20 also contain the identified abstract ideas, further limiting them such as by describing further steps of separating various inmates, which are all part of the abstract ideas presented, with no additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above. 
Therefore, Claims 1-20 are ineligible.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US publication number 2019/0066247 to Hodge (hereinafter referred to as “Hodge”) in view of US publication number 2005/0228688 to Vasser (hereinafter referred to as “Vasser”)

(A) As per claims 1 and 11, Hodge teaches identifying, at a computing device, a keep-separate attribute, associated with a first inmate profile and a second inmate profile, the keep-separate attribute violated by schedule data associated with the first inmate profile and the second inmate profile, the computing device having access to one or more memories storing the first inmate profile, the second inmate profile, the keep-separate attribute and the schedule data; (Hodge: [0020 utilizes separating various inmates with the devices connected to communication, 0023 separates various inmates with proximity related to violation of policies, 0031 includes multiple rank numbered inmate profiles corresponding to various locations within a jail management system that utilizes schedule data, 0062 has the notifications related to violations of the separation between inmates communicated with communication devices, 0073 describes the application of computer systems to the inmate management system])

and transmitting, using a communication unit, a notification of the keep-separate attribute to one or more communication devices associated with implementing the schedule data. (Hodge: [0031 includes multiple rank numbered inmate profiles corresponding to various locations within a jail management system that utilizes schedule data, 0062 has the notifications related to violations of the separation between inmates communicated with communication devices])
Hodge does not teach corrective actions associated with the updated information which are taught by Vasser:
…a corrective action… (Vasser: [0021 includes utilizing various corrective actions])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the inmate profile and tracking system of Hodge with corrective actions of Vasser as they are analogous art along with the current invention which solve problems related utilizing inmate profiles and tracking to schedule inmates, it is old and well-known to track individuals, and the combination would lead to an increase in the efficiency of the tracking of individuals which are scheduled as taught in [0150] of Vasser.

(B) As per claims 2 and 12, Hodge teaches comparing the first inmate profile and the second inmate profile for one or more of: generating the keep-separate attribute; (Hodge: [0020 utilizes separating various inmates with the devices connected to communication, 0046 compares attributes associated with a profile of various inmates])


(C) As per claims 3 and 13, Hodge teaches identifying one or more keep- separate rules associated with the keep-separate attribute, wherein modifying the schedule data in accordance with the keep-separate attribute comprises updating the schedule data, at the one or more memories, according to the one or more keep- separate rules. (Hodge: [0020 utilizes separating various inmates with the devices connected to communication, 0054 includes the updating and modifying of information for inmates based on tracking information])

(D) As per claims 4 and 14, Hodge teaches identifying, a plurality of keep-separate attributes associated with the first inmate profile and the second inmate profile as being violated by the schedule data, the plurality of` keep-separate attributes including the keep- separate attribute, each of the plurality of keep-separate attributes associated with respective keep-separate miles; (Hodge: [0020 utilizes separating various inmates with the devices connected to communication, 0023 separates various inmates with proximity related to violation of policies, 0031 includes multiple rank numbered inmate profiles corresponding to various locations within a jail management system that utilizes schedule data, 0054 includes the updating and modifying of information for inmates based on tracking information, 0059 utilizes distances to separate inmates which is interpreted to include measurements of distance in miles])
and identifying one or more keep-separate of the respective keep-separate, wherein modifying the schedule data in accordance with the keep-separate attribute comprises updating the schedule data, at the one or more memories, according to the one or more keep-separate. (Hodge: [0020 utilizes 
Hodge does not teach standard rules which are taught by Vasser:
…rules… (Vasser: [0012 has the application of criteria and rules])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the inmate profile and tracking system of Hodge with rules of Vasser as they are analogous art along with the current invention which solve problems related utilizing inmate profiles and tracking to schedule inmates, it is old and well-known to track individuals, and the combination would lead to an increase in the efficiency of the tracking of individuals which are scheduled as taught in [0150] of Vasser.

(E) As per claims 5 and 15, Hodge teaches modifying the schedule data in accordance with the keep-separate attribute comprises: modifying, at the one or more memories, one or more respective movements of the schedule data the one or more respective movements associated with the first inmate profile and the second inmate profile. (Hodge: [As in claim 1, 0019 applies the use of devices that track inmate movements, 0064 uses the application of movement data to schedule inmates])

(F) As per claims 6 and 16, Hodge teaches modifying the schedule data in accordance with the keep-separate attribute comprises: modifying at the one or more memories, one or more respective activity, times of the schedule data, the one or more respective activity, times associated with the first inmate profile and the second inmate profile. (Hodge: [As in claim 1, 0021 has the use of time for the profile and tracking of inmates])

(G) As per claims 7 and 17, Hodge teaches modifying the schedule data in accordance with the keep-separate attribute comprises: modifying at the one or more memories, the schedule data 

(H) As per claims 8 and 18, Hodges teaches modifying the schedule data in accordance with the keep-separate attribute comprises:  30PCK Docket Number: P8679US00 Docket Number: PAT241 86-US-PAT modifying, at the one or more memories, the schedule data according to one or more spatio-temporal constraints, the one or more spatio-temporal constraints including one or more spatio-temporal (Hodge: [As in claim 1, claim 5 includes spatial constraints used to organize inmates, 0021 utilizes time for the profiling and tracking of inmates])
Hodge does not teach standard rules which are taught by Vasser:
…buffers… (Vasser: [0136 applies buffers])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the separation attributes and constraints of Hodge with buffers of Vasser as they are analogous art along with the current invention which solve problems related separating inmate with various attributes and constraints, it is old and well-known to track individuals, and the combination would lead to an increase in the efficiency of the tracking of individuals which are scheduled as taught in [0150] of Vasser.

(I) As per claim 9 and 19, Hodges teaches transmitting the notification of the keep- separate attribute to the one or more communication devices associated with implementing the schedule data comprises: generating, the notification to indicate applying one or more spatio-temporal constraints to the schedule data; (Hodge: [As in claims 1/8, 0062 has notifications related to violations of separation between inmates with communication devices])
and transmitting, using the communication unit, the notification to the one or more communication devices, the one or more communication devices associated with one or more 

(J) As per claims 10 and 20, Hodges teaches generating one or more additional keep-separate attributes based on electronic monitoring one or more of a first inmate associated with the first inmate profile; and a second inmate associated with the second inmate profile. (Hodge: [As in claim 1, 0034 includes electronic tracking equipment for the inmates])

Conclusion
7. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
US 20180357382 A1
HODGE; Stephen L. et al.
Inmate Bed Location System
US 20180308342 A1
HODGE; Stephen L.
EMERGENCY ALERT SYSTEM FOR CONTROLLED ENVIRONMENT
US 20170083714 A1
Keiser; Luke et al.
Virtual Communication Device Interfaces
US 20160210607 A1
Griffin; Lonnie Lamont
System and Method to Provide Prison Inmates With Interactive Court Forms via a Network Web Server
US 20160078281 A1
GONGAWARE; Grant et al.
SECURE COMMUNICATION SYSTEMS AND METHODS
US 20160042293 A1
TORGERSRUD; Richard
PREDICTING AN IDENTITY OF A PERSON BASED ON AN ACTIVITY HISTORY
US 20130179210 A1
Collins; Christopher M.
INMATE PRIVILEGE KIOSK METHODS, SYSTEMS AND USER INTERFACE
US 20080122613 A1
Sanger; Joan
System and Method for Reducing Recidivism and Aid in Transition From a Structured Living Situation to a Less Structured Situation
US 20040213388 A1
Mow, John Beck
Correlation of electronic surveillance data and prison telephone calls



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY-MING WANG/               Examiner, Art Unit 3683                                                                                                                                                                                         	3/12/2021

/JOSEPH M WAESCO/               Primary Examiner, Art Unit 3683